Cooke and Farmer, JJ., specially concurring: We concur in the result reached and in all that is said in the opinion except the holding and discussion in reference to the ballot “Exhibit i-A,” in Olio precinct No'. I. The statute does not permit any splitting or division of a vote between the candidates for sheriff and the candidates for treasurer. The voter is presumed to know the law, and to know, therefore, that he could not legitimately mark his ballot in the way in which this ballot was marked. In our opinion the figures “J2” in the four squares indicated constitute distinguishing marks, and1 this ballot should be thrown out and not counted for any candidate.